Eckert, J. The claimant, W. T. Jones, is employed by William G. Stratton, Treasurer of the State of Illinois. Part of the duties assigned to him are to guard automobiles belonging to employees of the Treasurer’s Office while parked near the north entrance to the State Capitol Building, to keep the traffic lane open for free entrance to and departure from this entrance, and to assist and serve the employees of the Treasurer’s Office in approaching or leaving the space provided for the parking of automobiles. On April 2, 1943, while assisting in the separation of two automobiles in the parking space, claimant received a right inguinal hernia. After notification to the State Treasurer of the injury and the diagnosis made by Dr. M. 0. Otten of Springfield, claimant submitted to an operation at St. John’s Hospital, Springfield, on October 4, 1943. He remained in the hospital for sixteen days and was thereafter confined to his home for a period of eleven days. As a result of the accident, claimant incurred necessary expenses for hospital services in the amount of $91.55, and expenses for necessary medical services in the amount of $85.00. At the time of the injury, claimant and respondent were operating under the provisions of the Workmen’s Compensation Act of this State. It appears from the record that the hernia was of recent origin; that its appearance was accompanied by pain; that it was immediately preceded by trauma arising out of and in the course of the employment; and that the hernia did not exist prior to the injury. Notice of the injury was given to the State Treasurer within fifteen days after its occurrence. Award is therefore made in favor of the claimant in the total sum of $176.55, payable as follows : The sum of $85.00 for the use of Dr. Harry Otten, of Springfield, Illinois. The sum of $91.55 for the use of St. John’s Hospital, Springfield, Illinois.